EXHIBIT 10.58(a)
AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is
made as of the 31st day of October, 2008, by and among Smith &Wesson Holding
Corporation, a Nevada corporation (“Holdings”), Smith & Wesson Corp., a Delaware
corporation (“S&W Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire
corporation (“TCAC”), Thompson Center Holding Corporation, a Delaware
corporation (“TCHC”), Fox Ridge Outfitters, Inc., a New Hampshire corporation
(“Fox Ridge”), Bear Lake Holdings, Inc., a Delaware corporation (“Bear Lake”),
K.W. Thompson Tool Company, Inc., a New Hampshire corporation (“K.W. Thompson”),
and O.L. Development, Inc., a New Hampshire corporation (“O.L. Development”), as
pledgors, assignors and debtors (Holdings, S&W Corp., TCAC, TCHC, Fox Ridge,
Bear Lake, K.W. Thompson and O.L. Development are, individually, a “Pledgor”,
and, collectively, the “Pledgors”), and Toronto Dominion (Texas) LLC, a Delaware
limited liability company, in its capacity as administrative agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors and assigns in such
capacity, the “Administrative Agent”).
W I T N E S S E T H    T H A T:
     WHEREAS, Holdings, S&W Corp. and TCAC, as borrowers (collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent have entered into a Credit Agreement dated as of
November 30, 2007 (the “Original Credit Agreement”); and
     WHEREAS, as security for the Obligations (as defined in the Credit
Agreement as hereinafter defined), the Pledgors and the Administrative Agent
entered into a Pledge and Security Agreement dated as of November 30, 2007 (the
“Pledge and Security Agreement”); and
     WHEREAS, the Borrowers, the Guarantors (as defined in the Credit Agreement
as hereinafter defined), the Lenders, the Administrative Agent, and TD Bank,
N.A., a national banking association, are entering into an Amendment No. 1 to
Credit Agreement and Assignment and Acceptance of Collateral Documents of even
date herewith (the “Amendment No. 1 to Credit Agreement”) (the Original Credit
Agreement, as amended by the Amendment No. 1 to Credit Agreement, and as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used and not defined
herein are used with the meanings assigned to such terms in the Credit
Agreement; and
     WHEREAS, it is a condition to effectiveness of the Amendment No. 1 to
Credit Agreement that the Pledgors and the Administrative Agent enter into this
Amendment to amend the Pledge and Security Agreement; and
     WHEREAS, the Pledgors and the Administrative Agent desire to amend the
Pledge and Security Agreement as hereinafter provided.
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Recitals. The foregoing recitals are hereby incorporated by reference
herein.
     2. Amendments to Pledge and Security Agreement. The parties hereto hereby
agree that the Pledge and Security Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     2.1. The following defined terms are hereby deleted in their entirety from
Section 1.1(b) of Pledge and Security Agreement: “Copyrights”, “Copyright
Security Agreement”, “Intellectual Property Collateral”, “Intellectual Property
Licenses”, “Patents”, “Patent Security Agreement”, “Trademarks” and “Trademark
Security Agreement”, and all references to Copyrights, Copyright Security
Agreement, Intellectual Property Collateral, Intellectual Property Licenses,
Patents, Patent Security Agreement, Trademarks and Trademark Security Agreement
are hereby deleted from the Pledge and Security Agreement.
     2.2 The following words are hereby inserted immediately before the period
at the end of the definition of “General Intangibles” appearing in
Section 1.1(b) of the Pledge and Security Agreement: “. . ., and
(viii) Goodwill”.
     2.3 The following language is hereby inserted immediately following the
last sentence of the definition of “General Intangibles” appearing in
Section 1.1(b) of the Pledge and Security Agreement:
“Notwithstanding anything in this Agreement or the UCC to the contrary, General
Intangibles shall not include patents, patent applications and registrations,
trademarks, trademark applications and registrations, copyrights, copyright
applications and registrations, and any rights related to the foregoing.”
     2.4 The definition of “Goodwill” appearing in Section 1.1(b) of the Pledge
and Security Agreement is hereby deleted in its entirety and the following is
hereby inserted in its stead:
“‘Goodwill’ shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) intentionally omitted, (ii) all know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business. Notwithstanding anything in this Agreement to the
contrary, Goodwill shall not include any goodwill connected with patents, patent
applications and registrations, trademarks, trademark applications and
registrations, copyrights, copyright applications and registrations, and any
rights related to the foregoing.”
     2.5 Exhibit 4 (Form of Copyright Security Agreement), Exhibit 5 (Form of
Patent Security Agreement) and Exhibit 6 (Form of Trademark Security Agreement)
are hereby deleted in their entirety from the Pledge and Security Agreement.
     3. Representations and Warranties. The representations and warranties
contained in the Pledge and Security Agreement are true and correct on and as of
the date of this Amendment as though made at and as of such date.

-2-



--------------------------------------------------------------------------------



 



     4. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT (AS DEFINED IN THE CREDIT
AGREEMENT) OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     5. References in Credit Agreement and Other Loan Documents. All references
in the Credit Agreement and the other Loan Documents to the Pledge and Security
Agreement are hereby amended to refer to and include the Pledge and Security
Agreement as amended by this Amendment and all further amendments,
modifications, extensions, renewals, supplements and substitutions thereof.
     6. Miscellaneous. This Amendment may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or in PDF format by electronic mail shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall be governed and construed in accordance with the laws of the State of New
York, including, but not limited to, Section 5-1401 of the New York General
Obligations Law.
     7. Ratification. Except as amended hereby, the Pledge and Security
Agreement shall remain in full force and effect and is in all other respects
ratified and affirmed.
[Signatures Begin on Next Page]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Amendment No. 1
to Pledge and Security Agreement to be executed and delivered by its duly
authorized officer as of the date first above written.

            Pledgors:


SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      SMITH & WESSON CORP.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON CENTER HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures continued on following pages]
[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 



--------------------------------------------------------------------------------



 



            FOX RIDGE OUTFITTERS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      BEAR LAKE HOLDINGS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      O.L. DEVELOPMENT, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures continued on following page]
[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 



--------------------------------------------------------------------------------



 



            Administrative Agent:


TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent
      By:   /s/ Deborah Gravinese         Deborah Gravinese, President         
   

[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 